United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                    October 20, 2006
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk
                                  _____________________

                                       No. 06-20198
                                     Summary Calendar
                                  _____________________


       CLIFTON JACKSON,

                                                      Plaintiff-Appellant,

                                             versus

       LEWIS FOOD TOWN, INC.,

                                                      Defendant-Appellee.

              __________________________________________________

                     Appeal from the United States District Court
                      for the Southern District of Texas, Houston
                               USDC No. 4:04-CV-2432
              __________________________________________________

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

       The appellant only complains of his treatment by his former employer and does

not address the reason why the district court dismissed his lawsuit. Our examination of



       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                1
the record reveals that the dismissal was in accord with the rules and within the discretion

of the court.

       For many months the magistrate judge, district judge, and counsel for Lewis Food

Town patiently and properly sought to obtain from the appellant information supporting

his claim. The Rules of Civil Procedure were followed and appellant was informed of

what was required and what consequences could result from failure to comply. Because

appellant continued to refuse to comply, Rule 37(b)(2)(C) warrants the judgment of

dismissal.

AFFIRMED.




                                             2